IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

RAUL CASTILLO RAMOS, pro se *
*
Petitioner *
*
v. * Crim. No. PJM 04-00293
: Civil No. PJM 19-200]
UNITED STATES OF AMERICA :
Respondent *
MEMORANDUM OPINION

 

Petitioner Raul Castillo Ramos has filed a pro se Motion for Resentencing Consideration.
ECF No. 111. The Government has responded in Opposition. ECF No. 113. For the reasons set
forth below, the Court DENIES the Motion.
L FACTUAL AND PROCEDURAL BACKGROUND
On September 8, 2004, Ramos was indicted on six counts of distributing cocaine base (crack)
and two counts of using and carrying a firearm during and in relation to a drug trafficking offense.
ECF No. 3. After a jury trial in 2004, he was convicted of all eight counts. ECF No. 20. On
February 2, 2005. Judge Williams of this Court (now retired) sentenced Ramos to 40 years of
imprisonment. ECF No. 27. On appeal, the Fourth Circuit affirmed the conviction and sentence.
ECF No. 31. On November 27, 2006, the Supreme Court denied Ramos' petition for writ of
certiorari. Ramos y. United States, 549 U.S. 1065 (2006).
On November 5, 2007, Ramos filed a timely Motion to Vacate, Set Aside and Correct
Sentence under 18 U.S.C. § 2255, asserting several ineffective assistance of counsel claims and

arguing that his sentence was in excess of the sentence allowed by law. ECF No. 34. In a
Memorandum Opinion and Order on December 2, 2008, the Court (J. Williams) denied the Motion
to Vacate. ECF Nos. 42 and 43. Ramos appealed on January 9, 2009. ECF No. 46. On July 29,
2009, the Fourth Circuit dismissed Ramos’ appeal. ECF No. 53.

Since then and as described in the Court’s February 7, 2017 Memorandum Opinion, ECF
No. 109, Ramos has filed multiple motions. The Court has construed many of them as Motions to
Vacate pursuant to 28 U.S.C. § 2255. See ECF Nos. 80, 85, 102. Since Ramos either had not sought
or was denied authorization by the Fourth Circuit to file a successive petition in all these cases, the
Court denied the motions.

On June 10, 2016, Ramos filed a Motion to Vacate Sentence under 18 U.S.C. § 2255,
alluding to the Supreme Court's opinion in Johnson v. United States, 135 S.Ct. 2551 (2015). ECF
No. 101. The Court issued a Memorandum Opinion and Order on February 7, 2017, denying the
Motion to Vacate. ECF Nos. 109 & 110. Based on the law at the time, the Court found Johnson
inapplicable to the Motion because, unlike Johnson, Ramos’s underlying conviction was a drug
offense rather than a crime of violence. ECF No. 109.

On September 5, 2017, Ramos asked the Court to reconsider his sentence under 18 U.S.C.
§ 924(c), relying on Dean v. United States, 137 8.Ct. 1170 (2017). ECF No. 111. On November 1,
2017, the Government filed a response in Opposition. ECF No. 113. In this motion, Ramos is
essentially arguing that the Court should reconsider his sentencing because under Dean, 18 U.S.C.
§ 924(c) does not restrain the Court from doing so. ECF No. 111. Relying on Dean, Ramos asks
the court to reconsider the sentencing for his predicate offenses and to adjust those sentences to
one day each. Jd. The Court notes that Ramos was sentenced to the statutory minimum for both

the predicate offenses and the § 924(c) offenses.
The Government argues that the motion is a repetitious filing under 28 U.S.C. § 2255 and
because Ramos has not sought the appropriate permission from the Fourth Circuit, the Court lacks
jurisdiction. The Government also challenges the relevance of the Dean case because Ramos was
sentenced to the statutory minimum for the predicate offenses. Lastly, the Government argues
that even 1f Dean is relevant, it does not apply retroactively on collateral review, /d.

Relatedly, Judge Blake of this Court Ordered that the Federal Public Defender for the
District of Maryland be appointed to represent Ramos in proceedings pursuant to Section 404 of
the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018). ECF No. 115. This Opinion
solely addresses Ramos’ Motion for Resentencing under Dean, ECF No. 111. Ramos continues to
proceed pro se with respect to the present motion.

IL. ANALYSIS

Absent authorization from the Fourth Circuit, a defendant’s successive § 2255 motion is
barred and a district court must deny the motion for lack of jurisdiction. See 28 U.S.C. § 2255(h);
United States v. Winestock, 340 F.3d 200, 205 (4th Cir. 2003) (abrogated in part on other grounds
by United States v. McRae, 793 F.3d 392 (4th Cir. 2015)); United States v. Lora, 629 F. App'x
564, 565 (4th Cir. 2015). Authorization is required even when it appears that a defendant is
attempting to file the “functional equivalent” of a § 2255 petition. Winestock 340 F.3d at 206. In
fact, district courts should “classify pro se pleadings from prisoners according to their contents,
without regard to their captions.” /d. at 203.

As such, the Court first must determine whether Ramos’s post-judgment filing should be
construed as an unauthorized and successive § 2255 motion attacking his convictions and

sentences because he previously filed a § 2255 application, which was dismissed on the merits,
and has not obtained court of appeals certification for the present filing as required under
28 U.S.C. § 2255(h). If Ramos’s filing is construed as an unauthorized and successive § 2255

' motion directly attacking his conviction or sentence, then the Court lacks jurisdiction to consider
it. See Winestock, 340 F.3d at 206.

Generally, defendants “convicted in federal court are required to bring collateral attacks
challenging the validity of their judgment and sentence by filing a motion to vacate sentence
pursuant to 28 U.S.C.A. § 2255.” In re Vial, 115 F.3d 1192, 1194 (4th Cir, 1997).

28 U.S.C. § 2255 states:

“A prisoner in custody under sentence of a court established by Act of
Congress claiming the right to be released upon the ground that the
sentence was imposed in violation of the Constitution or laws of the
United States, or that the court was without jurisdiction to impose such
sentence, or that the sentence was in excess of the maximum authorized
by law, or is otherwise subject to collateral attack, may move the court
which imposed the sentence to vacate, set aside or correct the sentence.”

In determining whether a motion is a § 2255 motion, the Fourth Circuit has said that “a
[second] motion directly attacking the prisoner's conviction or sentence will usually amount to a
successive application.” Winestock, 340 F.3d at, 207. A “brand-new, free-standing allegation of
constitutional error in the underlying criminal judgment will virtually always implicate the rules
governing successive applications.” Babd v. United States, 2014 WL 2772761, at *2 (D. Md. June
17, 2014) (citing Winestock, 340 F.3d at 207).

Ramos is arguing that under Dean, the Court should reconsider his sentence. Essentially,

he is seeking a new ground of relief and attacking the Court’s prior judgment. Furthermore, other
district courts have treated similar motions under Dean as successive motions as well. See ¢.g.,
Fleur v. United States, 2017 WL 2684601, at *4 (S.D. Fla. May 3, 2017), report and
recommendation adopted, 2017 WL 2684602 (S.D. Fla. June 21, 2017) (finding the Defendant’s
Motion pursuant to Dean was “a successive motion to vacate because it {1) seeks to add a new
ground of relief; and/or, Q) attacks the federal court's previous resolution of the case on the
merits”); Cargill vy. United States, 2017 WL 3458976, at *2 (N.D. Ala. Aug. 11, 2017) (finding the
Motion pursuant to Dean was successive because it was “challenging the same judgment as an
earlier-filed petition that was decided on the merits”); United States v. Horn, 2018 WL 4059384,
at *1 (N.D. Okla. Aug. 24, 2018) (holding the “Court agrees with the Government that Defendant's
request to vacate his sentence qualifies as a successive § 2255 motion”). The Court accordingly
construes his motion as a § 2255 motion.

Because the Court again construes the instant motion (ECF No. 111) as a successive motion
under 28 U.S.C. § 2255, in the absence of pre-filing authorization, the Court lacks jurisdiction to
consider it. The Court thereby dismisses Ramos's successive Motion to Vacate Sentence without
prejudice,

As there is no jurisdiction, the Court need not address the merit of Ramos’s Motion.

The Court also declines to issue a Certificate of Appealability. Pursuant to 28 U.S.C. §
2253, the court may issue a Certificate of Appealability “only if the applicant has made a
substantial showing of the denial of a constitutional right,” and the court “indicate[s] which
specific issue or issues satisfy [that] showing.” When a district court dismisses a motion to vacate
solely on procedural grounds, a Certificate of Appealability will not issue unless the Petitioner can
demonstrate both “(1) ‘that jurists of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional! right’ and (2) ‘that jurists of reason would find it
debatable whether the district court was correct in its procedural ruling,”” Rose vy. Lee, 252 F.3d
676, 684 (4th Cir. 2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484, (2000)). The Defendant
has not made the requisite showing.

Tl. CONCLUSION

For the foregoing reasons, the Court DENIES Ramos’s Motion for Resentencing .

A

\ pores J. MESSITTE
UNIT ATES DISTRICT JUDGE

Consideration.

A separate Order will ISSUE.

October 23, 2019
